Citation Nr: 1035022	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  03-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service connected psychophysiological musculoskeletal reaction, 
to include tremors of the neck and head.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Morton, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to February 
1977.

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2003 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which continued a zero 
percent rating for the Veteran's service connected 
psychophysiological musculoskeletal reaction, to include tremors 
of the neck and head.  In August 2006, the Board remanded the 
case for additional development, to include collecting VA 
treatment records from September 2005 onward, and, at the request 
of the Veteran's representative, affording him a VA neurological 
examination to assess the current nature and severity of his 
disability.  See Travel Board Hearing Transcript at 5, 8. 

In January 2008, the RO increased the evaluation for this 
disorder to 10 percent from November 19, 2001.  Again before the 
Board in May 2009, the Board remanded the case, directing the RO 
to issue an appropriate Supplemental Statement of the Case 
(SSOC).  The RO issued an SSOC in May 2010, and the case is now 
before the Board for further consideration.   

The Veteran requested a Travel Board hearing, which was held in 
November 2005 where he presented as a witness before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
of record.

The Board notes that the most recent VA examination report of 
record, dated February 2010, establishes that the Veteran 
currently has dysthymic disorder and that this distinct disorder 
is as likely as not related to his military experiences.  See 
February 10, 2010 VA Examination Report (diagnosing the Veteran 
with "[d]ysthymic disorder, at least as likely as not caused by 
or a result of his military experiences," and noting that "the 
[V]eteran's dysthymic disorder and previously diagnosed 
psychophysiological musculoskeletal reaction, neck and head 
tremors, do not represent the same disturbance").  The Veteran 
has affirmed that he began experiencing depression during his 
period of active service.  Id.  To the extent that the 
Veteran is raising the issue of entitlement to service 
connection for dysthymia, this matter is referred to the 
RO for appropriate action.   

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ).  VA will notify the Veteran if further action is required 
on his part.


REMAND

Regrettably, the Board determines that it must again remand this 
case, as additional clarifying development is needed to fully and 
fairly address the merits of the Veteran's claim.  38 C.F.R. § 
19.9 (2009).  In particular, the Board notes that the Veteran's 
service connected psychophysiological musculoskeletal reaction 
with tremors contains both a psychological and a physical 
component, and the RO has rated this disability under the 
schedule for mental disorders, specifically, Diagnostic Code 9423 
relating to undifferentiated somatoform disorder.  The medical 
evidence of record indicates that, in addition to physical 
tremors of the head and neck, the Veteran has many psychiatric 
symptoms and behaviors captured in the rating criteria for mental 
disorders, to include insomnia, anger/hostility, irritability, 
anxiety, difficulty holding a job and maintaining relationships, 
short term memory problems, and suicidal ideation at times.  The 
medical evidence of record also reveals that the Veteran has been 
diagnosed with other psychological disorders, to include 
dysthymic disorder, chronic anxiety disorder, personality 
disorder and intermittent explosive disorder.  

From the evidence of record, the Board cannot fully discern which 
of the Veteran's symptoms and behaviors may be attributed to his 
service connected psychophysiological musculoskeletal reaction 
with tremors, which may be attributable to his other diagnosed, 
but non-service connected, psychiatric disorders, or which (if 
any) manifestations may be attributed to both the service 
connected and non-service connected conditions.  Thus, it is not 
possible to accurate rate the Veteran's disability at this time, 
and the Board deems it necessary to obtain a VA medical 
examination with opinion to clarify these matters.      

Accordingly, the case is remanded for the following action:

1. The Veteran must be afforded a VA 
psychiatric examination for the purpose of 
identifying which of his symptoms and 
behaviors are attributable (in whole or in 
part) to his service connected 
psychophysiological musculoskeletal 
reaction with tremors.  The examiner 
should review relevant portions of the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant medical 
evidence in the claims file, the clinician 
is requested to address the following:

(a) Please identify the symptoms and 
behaviors (both physical and 
psychological) that are at least as 
likely as not (50 percent or 
greater probability) related (in 
whole or in part) to the Veteran's 
service connected 
psychophysiological musculoskeletal 
reaction with tremors.  In doing so, 
please provide a rationale as to why 
such identified symptoms and 
behaviors are at least as likely as 
not attributable (in whole or in 
part) to this disability. 

(b) Please determine whether the 
Veteran's insomnia, anger/hostility, 
irritability, anxiety, difficulty 
holding a job and maintaining 
relationships, short term memory 
problems, and suicidal ideation at 
times, are at least as likely as 
not (50 percent or greater 
probability) related (in whole or 
in part) to his service connected 
psychophysiological musculoskeletal 
reaction with tremors.  Please 
address all of these 
symptoms/behaviors individually, and 
please provide a complete rationale 
for the conclusions reached. 

NOTE:  If the examiner cannot determine 
what symptoms/behaviors are as likely as 
not related to the Veteran's service 
connected psychophysiological 
musculoskeletal reaction with tremors, s/he 
should so state. 

The examiner is requested to provide a 
rationale for all opinions expressed, to 
include reference to pertinent medical 
principles, evidence in the claims file, 
and any medical literature.  

2. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record subsequent 
to the last SSOC, the AOJ must readjudicate 
the Veteran's claim.  If the Veteran 
remains dissatisfied, AOJ should issue an 
appropriate SSOC and provide an opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).







